Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael P.L. Gregg-Wilson appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing his civil complaint. We have reviewed the record and Gregg-Wilson’s informal brief on appeal, and we conclude that this appeal is frivolous. ■ See Neitzke v. Williams, 490 U.S. 319, 325, 327, 109 S.Ct. 1827,104 L.Ed.2d 338 (1989); Gregg-Wilson v. EFC Trade Inc., No. 3:12-cv-02923-TLW (D.S.C. filed Sept. 13, 2013; entered Sept. 16, 2013). Accordingly, we dismiss ■ the appeal. See 28 U.S.C. § 1915(e)(2)(B) (2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.